Exhibit 3.1 ARTICLES OF INCORPORATION ENDORSED-FILED IN THE OFFICE OF THE SECRETARY OF STATE OF THE STATE OF NEVADA MAY 11, 2010 ROSS MILLER, SECRETARY OF STATE ARTICLES OF INCORPORATION OF EMPIRE GLOBAL GAMING, INC. FIRST: Name of Corporation: The name of the corporation is: EMPIRE GLOBAL GAMING, INC SECOND: Resident Agent Name and Street Address: Desert Corporate Services, Inc., 409 Carnation Meadow Street Las Vegas, NV 89130 THIRD: Shares: Number of shares with par value: 980,000,000; Par Value 0.001; Number of shares without par value: -0-. FOURTH: Governing Board: Shall be as Directors. FIFTH: Purpose: The purpose of this Corporation shall be: Any lawful business for profit. I hereby declare that I am the person who executed the foregoing Articles of Incorporation which execution is my own act and deed. Executed May 11, 2010, California. /s/ Robert T. Yarbray Robert T. Yarbray
